court's findings related to NRS 193.165 (weapons enhancement), which
                           required district court to consider factors similar to NRS 193.167(3), would
                           be granted relief only upon showing of plain error). Here, the district
                           court did not expressly indicate that it considered the mandated factors
                           but was aware of the facts and circumstances of the crime and appellant's
                           extensive criminal history. The district court heard argument that
                           appellant suffered physical, mental, and sexual abuse as a child and
                           struggles with substance abuse problems. Although there is no mention of
                           the impact of the crime on the victim, counsel argued that appellant
                           understood that his crime was perpetrated on an elderly victim. And
                           appellant expressed his remorse for the crime, which the district court
                           considered sincere. Although the district court did not strictly follow the
                           requirements of NRS 193.167(3), considering the record as a whole, we
                           conclude that appellant failed to demonstrate plain error. We further
                           conclude that appellant failed to show that the district court abdicated its
                           sentencing responsibility. Accordingly, we
                                       ORDER the judgment of conviction AFFIRMED.




                                                   Gibbons


                            \D-oLut_im
                           Douglas                                      Saitta

                           cc:   Second Judicial District Court Dept. 8
                                 Washoe County Public Defender
                                 Attorney General/Carson City
                                 Washoe County District Attorney
                                 Washoe District Court Clerk
SUPREME COURT
             OF
     NEVADA
                                                                 2
(0) 1947A         ••••,,




     =14 g                                                                                      -;AAVEIE-Wi   r